Citation Nr: 0939459	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-38 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to April 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In May 2009, the Veteran testified before 
the undersigned Veterans Law Judge at a hearing at the San 
Antonio, Texas, satellite office.  A transcript from that 
hearing has been incorporated into the claims file.  At the 
hearing the Veteran submitted additional evidence in support 
of his claim and waived review of the evidence by the RO in 
the first instance.  38 C.F.R. § 20.1304(c).

The issue on appeal is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


REMAND

The Veteran contends that he developed hepatitis C by sharing 
razors with fellow servicemen.  He said he has been told by 
VA personnel that he has had the condition for 30 or 40 
years.  

A review of the post-service medical records reveals that the 
earliest indication of hepatitis C is a February 2006 VA 
outpatient record noting that the Veteran had previously had 
a positive hepatitis C test in July 2000.  Another VA 
outpatient record, dated in May 2005, notes that the Veteran 
had previously denied treatment for hepatitis C in March 
2003, but was reconsidering treatment.  Subsequent records 
show that the Veteran started therapy of ribaviron and 
pegentron in July 2005, but stopped treatment after one week 
because of an inability to tolerate the side affects.

Medically recognized risk factors for hepatitis C include:  
(a) transfusion of blood or blood product before 1992; (b) 
organ transplant before 1992; (c) hemodialysis; (d) tattoos; 
(e) body piercing; (f) intravenous drug use (with the use of 
shared instruments); (g) high-risk sexual activity; (h) 
intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) 
other direct percutaneous exposure to blood, such as by 
acupuncture with non-sterile needles, or the sharing of 
toothbrushes or shaving razors.  See VBA Training Letter 211A 
(01-02) (April 17, 2001).

In the Veteran's case, there is at least one identified risk 
factor associated with hepatitis C:  sharing razors in 
service.  

The Veteran has not yet been provided a VA examination in 
connection with his hepatitis C claim and the Board finds 
that one is necessary in order to properly decide the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v Nicholson, 20 Vet. App. at 79.  Therefore, the 
Veteran should be scheduled for an examination in order to 
obtain an opinion regarding the etiology of his hepatitis C 
with consideration of the relevant  risk factors for 
contracting hepatitis C as identified in the April 17, 2001 
VA training letter.

Also, in light of the remand, the Veteran should be allowed 
to supplement the record and submit any further information 
and evidence regarding the risk factors for hepatitis C 
infection as well as outstanding treatment for the condition.

Accordingly, this matter is remanded for the following 
action:

1.  Ask the Veteran to identify any 
relevant medical records, private or VA, 
regarding treatment for his hepatitis C 
disability that have not already been 
obtained as well as risk factors for the 
disability.  The RO should obtain copies 
of pertinent records from all identified 
treatment sources, following the 
procedures set forth in 38 C.F.R. § 3.159 
and associate them with the Veteran's 
claims file.  If any identified records 
cannot be obtained, this fact should be 
documented in the claims file.

2.  Schedule the Veteran for a VA 
examination by a physician with expertise 
in infectious diseases.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and pertinent documents therein 
reviewed by, the designated examiner.  
The examiner should examine the Veteran 
and conduct all necessary laboratory 
testing. The examiner should discuss the 
etiology and the onset of the Veteran's 
hepatitis C.  A history of all of the 
Veteran's potential risk factors of 
hepatitis C infection should be detailed 
in full.  The examiner must list and 
discuss all documented and reported pre-
service, in-service, and post-service 
risk factors.  The examiner should then 
rank the documented risk factors relative 
to the probability that any hepatitis C 
infection is etiologically related to the 
risk factor.  Specifically, the examiner 
is then requested to provide an opinion 
as to whether it is at least as likely as 
not (i.e., a 50 percent degree of 
probability or higher) that any diagnosed 
hepatitis C is related to the Veteran's 
period of active military service.  The 
bases for the opinion provided should be 
explained in detail.

3.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claim, and 
follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to notice and development.  
Following such development, the RO/AMC 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.). If 
any such action does not favorably 
resolve the claim, the RO/AMC shall issue 
the Veteran and his representative a 
Supplemental Statement of the Case and 
provide an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

